                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                   PIKEVILLE

JEFF HUANG,                                    )
                                               )
      Plaintiff,                               )
                                               )             No. 7:18-CV-11-REW
v.                                             )
                                               )             OPINION & ORDER
UNIVERSITY OF PIKEVILLE, et al.,               )
                                               )
      Defendants.                              )

                                      *** *** *** ***

        On October 11, 2018, the Court dismissed all of Plaintiff Jeff Huang’s claims

against the Presbyterian Church. DE 28 (Opinion & Order). The Court also dismissed

eleven of Huang’s thirteen claims against his former school, the University of Pikeville,

and various past and present University personnel. Id. Only Plaintiff’s breach of contract

(Count XI) and punitive damages claims persist (Count XII). Defendants answered, DE

31, and now seek partial judgment on the pleadings. See DE 55 (Rule 12(c) Motion). The

motion is fully briefed and ripe for review. See DE 56 (Response); DE 57 (Reply).

        The Individual Defendants1 seek dispositive relief on Huang’s breach of contract

claims. All Defendants2 seek judgment as a matter of law on Plaintiff’s punitive damages

count. “The manner of review under [Fed. R. Civ. P.] 12(c) is the same as a review under

Rule 12(b)(6)[.]” Jelovsek v. Bredesen, 545 F.3d 431, 434 (6th Cir. 2008). Accordingly,

to survive a Rule 12(c) motion, Huang needed to allege “sufficient factual matter,

accepted as true, to ‘state a claim [for] relief that is plausible on its face.’” Garcia v. Fed.


1
   Specifically, Linda Dunatov, Gerald Laurich, Boyd R. Buser, James Hurley, Burton
Webb, and Paul R. Patton. DE 6 at 1.
2
  In addition to the Individual Defendants, the University of Pikeville.


                                               1
Nat. Mortgage Ass’n, 782 F.3d 736, 739 (6th Cir. 2015) (quoting Bell Atlantic Corp. v.

Twombly, 127 S. Ct. 1955, 1974 (2007)).3 The Court, noting the identical Rule 12(c)

standard with regard to assessment of Plaintiff’s factual allegations and seeing no

material impact from Defendants’ responsive pleading, incorporates the recitation of case

facts from the Rule 12(b)(6) decision, by reference, in full. See DE 28 at 2–5. For the

following reasons, and under the applicable standards, the Court finds that the pleadings,

as to the challenged aspects, fail to frame plausible claims for relief and grants

Defendants’ motion.

                              Breach of Contract – Count XI

       Movants contend that Huang pleaded a contract only between himself and the

University. DE 55 at 2. Accordingly, the Individual Defendants claim they are entitled to

Rule 12(c) relief on Huang’s breach of contract4 claims. The Court agrees.

       Plaintiff alleges no contract between himself and any Individual Defendant. See

DE 6 (Amended Complaint) at ¶¶ 23 (“contract between the institution and the student”),

26 (“contract between the Plaintiff and the Defendant University”), 90 (same). Huang’s

response does not really dispute this point. See generally DE 56. Instead, Plaintiff alleges

that the Individual Defendants could be held liable for tortious conduct. See id. at 8–10.




3
  The Court sees no need to, again, correct Plaintiff’s citation to the dated, superseded “no
set of facts” standard. See DE 56 at 2. The response, in the subsequent paragraph, cites
the proper standard. See id.
4
  “To prove a breach of contract, the complainant must establish three things: 1) existence
of a contract; 2) breach of that contract; and 3) damages flowing from the breach of
contract.” Metro Louisville / Jefferson Cnty. Gov’t v. Abma, 326 S.W.3d 1, 8 (Ky. Ct.
App. 2009).


                                             2
However, the Court has already dismissed5 all of Plaintiff’s tort claims. See DE 28; DE

59 (Op. & Order – denying motion to alter or amend).6 Plaintiff identifies no allegedly

breached provision of any contract between himself and any of the Individual

Defendants. Thus, the Court sees no viable contract claim (at least against the moving

Defendants). Accordingly, the Court will dismiss the Count XI claims against all

Defendants other than the University.

                              Punitive Damages – Count XIII

       Next, all Defendants pursue judgment as a matter of law on Plaintiff’s punitive

damages claim. As grounds, the defense contends that state law forbids punitive damage

recoveries on Huang’s sole remaining substantive claim: contract breach. See DE 55 at 4–

5 (“In no case shall punitive damages be awarded for breach of contract.” (quoting KRS

411.184(4)). The Court, again, agrees. Plaintiff’s citation to authority allowing recovery

of punitive damages for tortious conduct accompanying a contract breach are, in current

case context, irrelevant. See DE 56 at 5–8. To reiterate, Huang stated no plausible tort

theory and, thus, has no live tort claims.


5
   The fact that the Court’s dismissal was without prejudice is, in the circumstances,
irrelevant to Defendants’ motion. Plaintiff, in nearly a year since the dismissal, has not
pursued leave to amend or reassert the rejected claims. Nor does the interlocutory status
of the dismissal order render the claims somehow still before the Court for purposes of
the Rule 12(c) analysis. The claims currently stand dismissed, full stop.
6
  In fairness, Plaintiff crafted this argument prior to the Court’s denial of Huang’s motion
to alter or amend. That said, it was Plaintiff’s choice to rely exclusively on the possibility
of the Court overturning its prior ruling in responding to Defendants’ Rule 12(c) motion.
The Court’s rejection of Plaintiff’s reconsideration request confirms dismissal of
Plaintiff’s tort theories as the law of this case and ultimately dooms Huang’s sole
counterthrust. See Christianson v. Colt Indus. Operating Corp., 108 S. Ct. 2166, 2177
(1988) (“‘As most commonly defined, the doctrine of the law of the case posits that when
a court decides upon a rule of law, that decision should continue to govern the same
issues in subsequent stages in the same case.’ . . . This rule of practice promotes the
finality and efficiency of the judicial process by ‘protecting against the agitation of
settled issues.’” (citations omitted)).


                                              3
       Per Plaintiff’s own citation, “instructions on punitive damages in breach of

contract cases must include language to the effect that in order to make such an award the

jury must find as a matter of fact that the conduct involved was tortious as adequately

defined by the terms traditionally associated with outrage.” See DE 56 at 8 (quoting

Audiovox Corp. v. Moody, 737 S.W.2d 468, 471 (Ky. Ct. App. 1987)); see also Mo–Jack

Distrib., LLC v. Tamarak Snacks, LLC, 476 S.W.3d 900, 911 (Ky. Ct. App. 2015)

(“Punitive damages are reserved for only the most egregious acts and recoverable only if

it is proven by clear and convincing evidence that an opposing party acted with

oppression, fraud, or malice.”). Plaintiff’s sole (deficiently) pleaded outrage theory, relied

“on Defendant Dunatov’s alleged release of Plaintiff’s academic information to a third-

party student in September 2011.” DE 28 at 17. Thus, Plaintiff’s argument would, at best,

allow pursuit of punitive recovery only against a single Defendant. However, the Court

has dismissed Huang’s IIED claim and, thus, he has no viable outrage (or any other tort)

theory to present in support of a punitive damages award, against any Defendant.7

       Put simply, “the statute (KRS 411.184(4)) and the case law are clear that punitive

damages are not recoverable for mere breach of contract, see Federal Kemper Ins. Co. v.

Hornback, Ky., 711 S.W.2d 844 (1986), overruled in part by Curry v. Fireman’s Fund

Ins. Co., Ky., 784 S.W.2d 176 (1989)[.]” Faulkner Drilling Co. v. Gross, 943 S.W.2d

634, 638–39 (Ky. Ct. App. 1997). A simple breach of contract claim (against a single

Defendant) is all Huang has viably pleaded. Thus, the theoretical availability of punitive



7
  Huang’s claim regarding unconstitutionality of an unrelated KRS 411.184 provision is
likewise unavailing. Williams v. Wilson says nothing about the constitutionality of KRS
411.184(4)’s bar on punitive damage awards in contract cases. 972 S.W.2d 260, 269 (Ky.
1998). Plaintiff offers no further argument or explanation, and the Court rejects the
desultory contention.


                                              4
damages “if the breach included separately tortious conduct” does not, here, aid

Plaintiff’s efforts to fend off Defendants’ motion.8 Again, the Court has already

determined that Plaintiff alleges no actionable tortious conduct. Accordingly, Defendants

are entitled to judgment on the pleadings for Count XIII.

                                   Amendment Request

       As to Huang’s amendment request, the Court, in granting Defendants’ Rule

12(b)(6) motion and addressing a like request, previously explained:

       Plaintiff, in his Response, requests leave to file an amended complaint if
       the Court grants Defendants’ motions. The Court, for now, rejects the
       request. Because no motion pends, Defendants have not had a formal
       opportunity to respond to the request. Further, Plaintiff does not identify
       the nature of any proposed amendments. Thus, the Court is unable to
       analyze the motion under the applicable standards. See, e.g., Fed. R. Civ.
       P. 15(a)(2) (providing that a party may amend its pleadings with the
       court’s leave, which “[t]he court should freely give . . . when justice so
       requires.”); Foman v. Davis, 83 S. Ct. 227, 230 (1962) (Courts may deny
       amendment for a variety of reasons—“such as undue delay, bad faith or
       dilatory motive on the part of the movant, repeated failure to cure
       deficiencies by amendments previously allowed, undue prejudice to the
       opposing party by virtue of allowance of the amendment, futility of
       amendment, etc.”). The record, at this point, does not allow the Court to
       reach a reasoned decision on Plaintiff’s nonspecific amendment request—
       which is not, in its current form, a motion properly before the Court. The
       Court notes, however, the Sixth Circuit’s instruction that a timely request
       to amend, in response to potential dismissal, is a factor relevant to denying
       or freely granting amendment. See Tucker v. Middleburg-Legacy Place,
       539 F.3d 545, 551–52 (6th Cir. 2008). Further, Plaintiff already amended
       once. Thus, although the Court denies the request for now, Plaintiff has
       leave to file a properly supported amendment motion, compliant with any
       scheduling order.

DE 28 at 27–28. Despite such leave, Plaintiff never formally pursued amendment and his

current request features the same deficiencies (enhanced by the initial warning) that led to



8
  The Court rejects out of hand Plaintiff’s claim that “whether under the facts of the case
the wrongful acts constitute a tort is a jury question, and therefore cannot be decided
upon a pretrial motion.” DE 56 at 7; see Fed. R. Civ. P. 12(b)(6), 12(c) & 56.


                                             5
the Court’s prior denial. Further, the DE 56 amendment request came after the applicable

March 1, 2019, deadline. See DE 34 (Scheduling Order) at ¶ 5. Plaintiff makes no attempt

to show good cause for his failure to timely pursue amendment.

       For these reasons, and under the applicable standards, the Court GRANTS DE

55. Only Plaintiff’s contract claim against the University persists.

       This the 4th day of October, 2019.




                                              6
